Order entered February 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01426-CV

                         BETH JEAN THOELE HUSTON, Appellant

                                                V.

                          EDWARD CHARLES HUSTON, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-53202-98

                                            ORDER
       Before the Court are the January 29, 2014 notice of non-representation of Shannon Willis

as counsel for appellee and the January 30, 2014 notice of appearance and notice of substitution

and withdrawal filed by appellee. We treat these notices as motions. We GRANT the motions.

We DIRECT the Clerk of this Court to remove Shannon Willis as counsel for appellee.

       Appellee is now appearing pro se. We further DIRECT this Clerk of this Court to send

all future correspondence in this appeal to appellee to the following address:

       Edward Charles Huston
       3312 Sailmaker Lane
       Plano, Texas 75023

                                                       /s/   ADA BROWN
                                                             JUSTICE